Citation Nr: 0422872	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-14 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a low back injury, 
resulting from hospital care at a VA Medical Center in 
October 1997.  

2.  Whether new and material has been presented to reopen the 
claim of service connection for an acquired psychiatric 
disorder to include schizoaffective disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to October 
1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in February 2000 and October 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In the February 2000 
rating decision, the RO denied disability compensation, 
pursuant to 38 U.S.C.A. § 1151, for residuals of a low back 
injury.  In the October 2002 rating action, the RO denied 
service connection for a psychiatric disorder to include 
schizoaffective disorder.  

In the October 2002 rating decision, the RO denied service 
connection for a psychiatric disorder to include 
schizoaffective disorder on a de novo basis.  The record 
shows that, in an unappealed March 1999 rating decision, the 
RO previously denied the veteran's application to reopen the 
claim of service connection for psychiatric disorder.  The 
Board has jurisdictional responsibility to consider finality, 
regardless of how the RO ruled.  Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  Accordingly, the Board has 
recharacterized the veteran's psychiatric claim as identified 
on the first page of this decision. 

For reasons explained below, this case is REMAND to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

REMAND 

In February 2000, the veteran filed a claim for VA disability 
compensation, pursuant to the statutory provisions of 
38 U.S.C.A. § 1151, for residuals of a low back injury, 
resulting from a fall while an in-patient at a VA Medical 
Center in October 1997.  

Since the veteran filed his claim in 2000, the amended and 
current version of 38 U.S.C.A. § 1151 applies.  Under the 
applicable provisions of 38 U.S.C.A. § 1151, when a veteran 
suffers additional disability as a result of hospital care 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such disability was service connected.  
38 U.S.C.A. § 1151.  

A disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and the 
disability was caused by hospital care and the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care.  
38 U.S.C.A. § 1151(a).

In the statement of the case, issued in May 2000, the RO 
cited to the regulatory provisions of 38 C.F.R. § 3.358 and 
3.361, implementing 38 U.S.C.A. § 1151.  However 38 C.F.R. 
§ 3.358 has not been amended to incorporate the current 
version of 38 U.S.C.A. § 1151, pertaining to proximate cause 
of a disability due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care.  When 
there is a conflict between the provisions of the statute, in 
this case, 38 U.S.C.A. § 1151, and the regulation, 38 C.F.R. 
§ 3.358, the statutory provisions govern.  Also, 38 C.F.R. 
§ 3.361 has been removed from VA's regulations. 

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was promulgated and amended 
VA's duties to notify and to assist a claimant in developing 
the information and evidence necessary to substantiate a 
claim, including notice of the evidence that VA will obtain 
and notice of the information and evidence the claimant is 
expected to provide.  As no document of record meets the 
specific notice requirements erected by the VCAA and as the 
statement of the case does not contain the applicable law, 
further procedural development of this issue is required. 

As for the veteran's application to reopen the claim of 
service connection for a psychiatric disorder, the record 
shows that the veteran received treatment at the hospital at 
Fort Campbell, Kentucky in 1974.  While the hospital summary 
is part of the record, the clinical records are not.  In 
addition, in a December 1994 statement, 


the veteran referred to VA treatment for a psychiatric 
disorder between 1975 and 1985 at Atlanta VA Medical Center.  
And in a June 2003 statement, the veteran's representative 
referred to Social Security Administration (SSA) records. 

As the in-service clinical records and the VA and the SSA 
records are pertinent to the claim, under the duty to assist, 
VA must request these records.

For these reasons, this matter is REMANDED to the RO for the 
following action: 

1.  Ensure compliance with the Veteran's 
Claims Assistance Act (VCAA), 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In 
the VCAA notification letter: 

a.  Notify the veteran of the 
evidence, not already of record, 
needed to substantiate his claims:  

1).  On the § 1151 claim, the 
evidence required is medical 
evidence of a current low back 
disability that was caused by 
the fall in October 1997 and 
evidence of carelessness, 
negligence, lack of proper 
skill, error in judgment, or 
similar instance of fault on 
the part of the VA in 
furnishing the hospital care.  

2).  On the application to 
reopen the claim of service 
connection for psychiatric 
disorder, evidence that any 
current psychiatric disorder 
had onset in service or is 
otherwise related to service.  

b.  Notify the veteran that VA will 
obtain evidence in the custody of a 
Federal agency, including service 
and VA records as well as SSA 
records, and that he should identify 
any records not in the custody of a 
Federal Agency, such as records of 
private medical care, which he could 
submit himself or with his 
authorization, VA will assist him in 
obtaining the records.

c.  Ask the veteran to provide any 
evidence in his possession that 
pertains to the claims.

2.  Request the in-patient clinical 
records from the Army Hospital at Fort 
Campbell, Kentucky, from November 1974 to 
January 1975.  

3.  Request VA records from 1975 to 1985 
from the Decatur VA Medical Center and 
from May 2002 from the Tuskegee, Alabama, 
VA Medical Center.  

4.  Request a statement from the proper 
hospital official at the Tuskegee VAMC 
about any complaints or work orders, 
pertaining to the plumbing conditions in 
the bathroom in Ward T68-2EC or 2EO on 
October 20, 1997, when the veteran fell 
and was seen by the night medical 
officer. 

5.  Request the SSA decision and the 
medical records that supported the 
decision. 

6.  After completion of the above, 
adjudicate the claims.  On the § 1151 
claim, apply the statutory provisions, 
pertaining to fault, and the regulatory 
provisions of 38 C.F.R. § 3.358 that do 
not conflict with the fault requirement 
of the statute.  If any benefit is 
denied, prepare a supplemental statement 
of the case and return the case to the 
Board. 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



